           Case 1:19-cv-10274-AJN-SDA Document 48 Filed 06/16/20 Page 1 of 1


                                                                                     June13,2020


                                         The United States District Court for
                                          the Southern District of New York
                                     500 Pearl Street, New York, New York 10007

Quincy Magee
141 N. Wilton St
Philadelphia, PA 19139
                                           ENDORSEMENT: My Order of 6/11/2020 (ECF No. 44)
vs.                                        was not intended to prohibit Plaintiff from calling the Pro
                                           Se Intake Unit. Plaintiff may contact the Pro Se Intake           Letter
                                           Unit by email or telephone. Plaintiff's motions for           l9CVJ0274
                                           sanctions and default judgment (ECF Nos. 22 & 23) were
The Walt Disney Company                    referred to me yesterday by Judge Nathan and will be
500 S Buena Vista St                       decided in due course. SO ORDERED.
Burbank CA 91521                           Dated: 6/16/2020


It is not appropriate for Judge Aaron to order Quincy Magee to not contact the court by phone as he stated in the
June 11 Order. Docl!IDent 44. It should be noted that in that order, he again amended the April 28 Scheduling Order.

As a Pro Se Litigant Quincy Magee is entitled to speak with the Pro Se Intake unit via phone in regards to the timely
filing ofhis documents and to follow up with the clerks office or the ECF Help Desk as needed to manage the
process ofhis case. During the scheduling conference be was directed to file his documents via email to
Temporary Pro Se Filing@nysd.uscourts.gov, due to remote work. His documents filed June 6"' and June I 0th have
yet to be added to the docket, as of June 12.

Judge Nathan rules state:

                     "E. By Pro Se Parties. Pro se parties are encouraged to (I) consent to electronic

                     service (via ECF or email); or (2) seek the Court's permission to file documents

                        through the ECF system or by email to the Court. Unless the Court grants

                    permission to file documents electronically, all communications with the Court by

                       a pro se party must be mailed to the Pro Se Intake Unit, Thurgood Marshall

                      Courthouse, 40 Centre Street, Room 105, New York, New York 10007. Any

                        questions should be directed to the Pro Se lntake Unit at (212) 805-0175."

These rules require Quincy Magee to contact the court via phone ifhe has questions and send his documents to the
court via email.

      I.    How are your instructions consistent with Judge Nathan's rules?
      2.    Why has the court not ruled on Quincy Magee's Motion for Sanctions considering it was filed before the
            Motion for Stay ofDiscovery and it is non dispositive?

      Quincy Magee requests to have bis Motion for Sanctions considered immediately.

      Attached is Quincy Magee request for electronic filing and email confirmation documents he filed where were
      not added to the docket as ofJune 12, 2020.
